— An appeal having been taken to this Court by the above-named ap*448pellants from an order of the Supreme Court, New York County (Carol Edmead, J.), entered on or about November 13, 2008, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated July 15, 2009, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. [See 2008 NY Slip Op 33042(U).]